                                                     3>1P
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                          -X

 ANGELA TSAKALES

                                                                                   ORDER
                              Plaintiff,'
                                                                         16-CV-6668(NGG)(GRB)
               -against-

 JANSSEN PROPERTIES INC. and JPMORGAN
 CHASE BANK,N.A.,
                                       *

                              Defendants.
                                                          X
NICHOLAS G. GARAUFIS,United States District Judge.

       On December 1,2016,Plaintiff Angela Tsakales commenced this action against Janssen

Properties Inc.("Janssen") and JPMorgan Chase Bank,N.A.("Chase")alleging violations of

Title III ofthe Americans with Disabilities Act("ADA"),42 U.S.C. §§ 12181 et seq.. as well as

state and local law, with respect to certain property owned by Janssen and leased to Chase to

operate a retail bank branch. (Compl.(Dkt. 1).) On October 2,2017, Chase answered the

complaint(Answer(Dkt. 23)), and on November 2,2017, Chase filed a crossclaim against

Janssen (see Cross-Compl.(Dkt. 25)). Chase filed an amended crossclaim against Janssen on

February 13,2018. (See Am. Cross-Compl.(Dkt. 33).) In the amended cross-complaint. Chase

seeks, among other things, a declaration that Chase is released from its obligations under its lease

with Janssen(the "Lease") as a result of constructive eviction and monetary damages incurred by

Chase in closing and relocating its branch. (Id. at 7.)

       On March 12,2018,finding that Janssen had failed to answer or otherwise defend the

cross-claim action,the Clerk of Court entered default against Janssen. (Entry ofDefault(Dkt.

36).) On March 23,2018, Chase moved pursuant to Federal Rule of Civil Procedure 55 for a

defaultjudgment against Janssen (the "Motion"). (Mot. for Default J.("Mot.")(Dkt. 37).) The


                                                 1
court referred the Motion to Magistrate Judge Gary R. Brown for a Report and Recommendation

("R&R")pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b)(1).

(May 21,2018 Order.)

       On February 27,2019, Judge Brown issued an R&R recommending that the court "grant

the motion for defaultjudgment and (1)declare that the Lease is terminated, and Chase is

released from its obligations under the Lease as of January 26,2018, and(2)award Chase

damages in the amount of$41,500.37." (R&R(Dkt. 40) at 2.) The R&R also reasons that

because Chase cites no statute or provisions in the Lease that entitle it to attorneys' fees. Chase's

request for attorneys' fees in the amount of$124,374.73 should be denied with leave to renew.

(Idat2n.l.)

       On March 4, 2019, counsel for Chase filed a declaration stating that she had attempted to

serve a copy ofthe R&R on Janssen via FedEx at Janssen's last known address, but that delivery

was refused by the recipient. (See Declaration re: R&R(Dkt. 41)13.) On March 26,2019,

counsel for Chase informed the court that Chase had also served Janssen through the New York

Secretary of State and that this service was effectuated on March 4, 2019. (Status Report(Dkt.

42)at 1;^Affidavit of Service(Dkt. 42-1).)

       No party has objected to the R&R and the time to do so has passed. S^ Fed. R. Civ. P.

72(b)(2). Therefore, the court therefore reviews the R&R for clear error. S^ Porter v. Potter,

219 F. App'x 112,113(2d Cir. 2007)(summary order)("[FJailure to object timely to a

magistrate's report operates as a waiver of any further judicial review ofthe magistrate's

decision."(alteration in original)(quotation marks and citation omitted)); Gesualdi v. Mack

Excavation & Trailer Serv.. Inc.. No. 09-CV-2502(KAM)(JO), 2010 WL 985294, at *1

(E.D.N.Y. Mar. 15,2010)("Where no objection to the[R&R]has been filed, the district court
need only satisfy itself that there is no clear error on the face ofthe record." (quotation marks

and citation omitted)).

       Finding no clear error, the court ADOPTS IN FULL the R&R(Dkt. 40). Chase's Motion

(Dkt. 37)is GRANTED. The court declares that the Lease is terminated and Chase is released

from its obligations under the Lease as of January 26,2018. The court AWARDS Chase

damages in the amount of$41,500.37. Chase's request for attorneys' fees is denied with leave to

renew. The Clerk of Court is respectfully DIRECTED to enterjudgment and close this case.

       SO ORDERED.
                                                                       s/Nicholas G. Garaufis

Dated: Brooklyn,New York                                              [CHOLAS G. GARAWFIS
       March ay ,2019                                                 Jnited States District Judge
